DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/08/20 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US PGPub 2017/0308212).

Claim 2:  Jin teaches (Fig. 6) the first depth of the first patterning portion is substantially equal to a thickness of the first layer.  
Claim 3:  Jin teaches (Fig. 6) the first layer comprises two metal material portions (611) which are spaced from each other with respect to the first patterning portion (611a).  
Claim 8:  Jin teaches a third layer (sub layer of 112/612) disposed on the second surface of the flexible substrate, and including a light absorption material [0075].
Claim 9:  Jin teaches display device comprising (Fig. 6): a flexible substrate (121) [0044] including a first surface and a second surface opposite to the first surface; a plurality of display elements [0047] on the first surface of the flexible substrate; an encapsulation layer (190) over the plurality of display elements; a first layer (611, 611a) disposed on the second surface of the flexible substrate, and including a metal material [0107]; and a second layer (612) disposed between the second surface of the flexible substrate and the first layer, and including a resin material [0053, 0075, 0105], wherein 
Claim 10:  Jin teaches (Fig. 6) the first layer comprises at least one first patterning portion which has a first depth in a thickness direction of the first layer.  
Claim 11:  Jin teaches (Fig. 6) the first layer comprises at least two metal material portions (611)  which are separated from each other by the at least one first patterning portion (611a).  
Claim 
    PNG
    media_image1.png
    174
    531
    media_image1.png
    Greyscale
12:  Jin teaches (annotated Fig. 6 below) an edge of the first layer is offset from an edge of the flexible substrate. 
Claim 20:  Jin teaches (Fig. 6) the first layer includes a third surface facing the second surface of the flexible substrate and a fourth surface opposite to the third surface, and wherein the second layer includes a fifth surface facing the second surface of the flexible substrate and a sixth surface opposite to the fifth surface, the sixth surface directly contacting the third surface of the first layer.
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPub 2017/0308212), as applied to claims 4 and 9 above, and further in view of Zhai (US PGPub 2017/0364187)
Regarding claim 4, as described above, Jin substantially reads on the invention as claimed, except Jin does not teach the second layer comprises a second patterning portion which has a second depth in a thickness direction of the second layer. Zhai teaches the second layer (120) comprises a second patterning portion (gaps between insulating blocks (121) which has a second depth in a thickness direction of the second layer (Fig. 3) to aid in reduction of parasitic capacitance and load in the device [0039]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the touch screen taught by Jin to have had the second layer comprises a second patterning portion which has a second depth in a thickness direction of the second layer to aid in reduction of parasitic capacitance and load in the device [0039] as taught by Zhai.
Claim 5:  Zhai teaches (Fig. 3) the second patterning portion overlaps the first patterning portion.  
Claim 6:  Zhai teaches (Fig. 3) the second depth of the second patterning portion is substantially equal to a thickness of the second layer.  
Claim 7:  Zhai teaches (Fig. 2D, 3) the first patterning portion includes a first sub- patterning portion and a second sub- patterning portion, and the second patterning portion includes a third sub- patterning portion and a fourth sub- patterning portion, and 
Claim 13:  Zhai teaches (Fig. 3) the edge of the flexible substrate protrudes in a direction away from the plurality of display elements and protrudes further than the edge of the first layer.  
Claim 14: Zhai teaches the first layer has a thickness from about 30 um to about 100 um [0041].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 15: Zhai teaches first layer has a thickness from about 30 um to about 100 um [0041].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing 
Claim 16:  Zhai teaches (Fig. 3) the second layer comprises at least one second patterning portion which has a second depth in a thickness direction of the second layer.  
Claim 17:  Zhai teaches (Fig. 3) the at least one second pattering portion overlaps a metal material portion of the first layer.  
Claim 18:  Zhai teaches (Fig. 3) second layer comprises first and second resin portions (121 at the edges) which are separated from each other by the at least one second patterning portion.  
Claim 19:  Zhai teaches (Fig. 3) further comprising a third and fourth resin portions (middle 121) located between the first and second resin portions.  
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPub 2017/0308212) in view of Joi (US PGPub 2016/0062391).
Claim 21:  Jin teaches display device comprising (gaps between 611, 611a, F2 in Fig. 6) a first surface and a second surface opposite to the first surface; a plurality of display elements [0047] on the first surface of the flexible substrate; an encapsulation 
Claim 22:  Jin teaches the first layer includes a metal material.  
Claim 23:  Jin teaches the first depth of the first patterning portion is substantially equal to a thickness of the first layer.  
Claim 24:  Jin teaches the first layer comprises two material portions which are spaced from each other with respect to the first patterning portion.  

Claim 26:  Choi teaches the first adhesive layer directly contacts the third surface of the second layer.  
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPub 2017/0308212) in view of Joi (US PGPub 2016/0062391), as applied to claim 21 above, and further in view of Zhai (US PGPub 2017/0364187)
Regarding claim 27, as described above, Jin and Joi substantially read on the invention as claimed, except Jin and Joi do not teach the second layer comprises a second patterning portion which has a second depth in a thickness direction of the second layer. Zhai teaches the second layer (120) comprises a second patterning portion (gaps between insulating blocks (121) which has a second depth in a thickness direction of the second layer (Fig. 3) to aid in reduction of parasitic capacitance and load in the device [0039]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the touch screen taught by Jin to have had the second layer comprises a second patterning portion which has a second depth in a thickness direction of the second layer to aid in reduction of parasitic capacitance and load in the device [0039] as taught by Zhai.
Claim 28:  Zhai teaches the second patterning portion overlaps the first patterning portion.  
Claim 29:  Zhai teaches an edge of the first layer is offset from an edge of the flexible substrate.  

Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the first, second, and third layers, and their corresponding first, second and third adhesive layers stacked in the order required by the claim and made of the materials required by the claim in addition to the order of elements recited in the base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH K SALERNO/Examiner, Art Unit 2814